Citation Nr: 0901706	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-37 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory infection.  

2.  Entitlement to service connection for residuals of a 
fracture, left fourth finger.

3.  Entitlement to service connection for Osgood-Schlatter's 
disease.

4.  Entitlement to service connection for costochondritis.
  
5.  Entitlement to service connection for eustachian tube 
dysfunction.  

6.  Entitlement to service connection for allergic 
conjunctivitis.  

7.  Entitlement to service connection for a right shoulder 
muscle strain.

8.  Entitlement to service connection for bilateral ear 
swelling.

9.  Entitlement to an initial compensable evaluation for a 
cervical spine strain.  

10.  Entitlement to an initial compensable evaluation for 
muscle tension headaches.  

11.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

12.  Entitlement to an initial compensable evaluation for 
right patellar tendonitis.  

13.  Entitlement to an initial compensable evaluation for a 
right ankle strain.  

14.  Entitlement to an initial compensable evaluation for 
degenerative joint disease, left knee.  

15.  Entitlement to an initial compensable evaluation for 
degenerative joint disease, lumbar spine.  

16.  Entitlement to an initial compensable evaluation for a 
left wrist strain.  

17.  Entitlement to an initial compensable evaluation for 
keloid scars on the chest.  

18.  Entitlement to an initial compensable evaluation for a 
right wrist strain.   

19.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1980 to July 2005, 
including in the Southwest Asia theater of operations during 
the Persian Gulf War.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board addresses the claims of entitlement to initial 
compensable evaluations for right patellar tendonitis, 
degenerative joint disease, left knee and lumbar spine, and 
left and right wrist strains and entitlement to a 10 percent 
evaluation for multiple noncompensable service-connected 
disabilities in the REMAND section, below, and REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.

In a notice of disagreement received at the RO in June 2006, 
the veteran requested a hearing before a Decision Review 
Officer (DRO).  By letter dated July 2006, the RO 
acknowledged the veteran's request and informed the veteran 
of the date of the scheduled hearing.  On that date, however, 
the veteran failed to attend.  The Board thus considers the 
veteran's DRO hearing request withdrawn.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice with regard to 
the claims being decided.  

2.  The veteran does not currently have an upper respiratory 
infection.  

3.  The veteran does not currently have residuals of a 
fractured left fourth finger.

4.  The veteran does not currently have Osgood-Schlatter's 
disease.

5.  The veteran does not currently have costochondritis.
  
6.  The veteran does not currently have eustachian tube 
dysfunction.  

7.  The veteran does not currently have allergic 
conjunctivitis.  

8.  The veteran does not currently have a right shoulder 
muscle strain.

9.  The veteran does not currently have bilateral ear 
swelling.

10.  Since discharge, no objective symptomatology has been 
associated with the veteran's cervical spine disability. 

11.  Since discharge, the veteran's muscle tension headaches 
have been non-prostrating and have manifested, on average, 
less than once every two months.   

12.  Since discharge, the veteran has had occasional rectal 
pain for two to three days that eases with sitz baths, but 
not large or thrombosed hemorrhoids.   

13.  Since discharge, no objective symptomatology has been 
associated with the veteran's right ankle disability.     

14.  Since discharge, the scars on the veteran's chest have 
involved an area measuring less than 39 square centimeters, 
been asymptomatic and caused no functional loss. 


CONCLUSIONS OF LAW

1.  An upper respiratory infection was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1117, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2008).

2.  Residuals of a fracture, left fourth finger, were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1117, 1131, 1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2008).

3.  Osgood-Schlatter's disease was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1117, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2008).

4.  Costochondritis was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1117, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2008).

5.  Eustachian tube dysfunction was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1117, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2008).

6.  Allergic conjunctivitis was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1117, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2008).
 
7.  A right shoulder muscle strain was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1117, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2008).

8.  Bilateral ear swelling was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1117, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2008).

9.  The criteria for entitlement to an initial compensable 
evaluation for a cervical spine strain are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2008).

10.  The criteria for entitlement to an initial compensable 
evaluation for muscle tension headaches are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.124a, Diagnostic Code 8100 (2008).

11.  The criteria for entitlement to an initial compensable 
evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.114, Diagnostic Code 7336 (2008).

12.  The criteria for entitlement to an initial compensable 
evaluation for a right ankle strain are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2008).

13.  The criteria for entitlement to an initial compensable 
evaluation for keloid scars on the chest are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice and assistance with 
regard to the claims being decided such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated October 2005, before 
initially deciding those claims in a rating decision dated 
January 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.

The content of such notice, considered in conjunction with 
the content of another letter the RO sent to the veteran in 
June 2006, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the claims being decided, informed the veteran 
of the evidence necessary to support those claims, identified 
the type of evidence that would best do so, notified him of 
VA's duty to assist and indicated that it was developing his 
claims pursuant to that duty.  The RO also provided the 
veteran all necessary information on disability ratings and 
effective dates.  The RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  For instance, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to those claims, 
including service and post-service treatment records.  The RO 
also conducted medical inquiry in support of the veteran's 
claims by affording the veteran a VA examination, during 
which an examiner addressed whether and to what extent the 
veteran had the claimed disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for an 
upper respiratory infection, residuals of a fracture of the 
left fourth finger, Osgood-Schlatter's disease, 
costochondritis, eustachian tube dysfunction, allergic 
conjunctivitis, a right shoulder muscle strain and bilateral 
ear swelling.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2008).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a VA Form 21-526 (Veteran's Application For Compensation 
And/Or Pension), the veteran contends that he received 
treatment in service for all but one of the claimed 
disabilities for which he is seeking service connection.  
Since filing this document, he has made no further 
contentions regarding his service connection claims.  

The veteran's service treatment records support his sole 
contention.  They show that, during service, the veteran 
received treatment for an upper respiratory infection, 
Osgood-Schlatter's disease, costochondritis, eustachian tube 
dysfunction, and allergic conjunctivitis, fractured his left 
fourth finger, and strained his right shoulder muscle.  They 
do not show that he reported, received treatment for, or was 
diagnosed with, bilateral ear swelling.  During a retirement 
examination conducted in March 2005, the veteran reported 
that he still felt right shoulder pain when lifting weights.  
The examiner noted that the veteran broke his finger in the 
mid-1980s while playing football.  
 
Since discharge, the veteran has not received treatment for 
an upper respiratory infection, Osgood-Schlatter's disease, 
costochondritis, eustachian tube dysfunction, allergic 
conjunctivitis, or residuals of the left fourth finger 
fracture and right shoulder muscle strain.  He has, however, 
undergone a VA examination, during which an examiner 
addressed whether the veteran had these medical conditions or 
residuals thereof.  On that date in November 2005, the 
veteran actually reported that he had no residuals of the in-
service upper respiratory infection, Osgood-Schlatter's 
disease, costochondritis, eustachian tube dysfunction, 
allergic conjunctivitis and right shoulder muscle strain.  He 
also reported that his left fourth finger fracture had healed 
well and was not causing any pain or difficulty in use.  The 
examiner diagnosed no residuals of an upper respiratory 
infection and a left fourth finger fracture.  He also 
diagnosed Osgood-Schlatter's disease, costochondritis, left 
eustachian tube dysfunction, allergic conjunctivitis and a 
right shoulder muscle strain, but recorded no abnormal 
clinical findings to support such diagnoses.  Rather, after 
conducting a physical evaluation, he noted no chest, ear, 
eye, lower extremity, or right shoulder abnormalities.  X-
rays of the right shoulder also showed no abnormalities.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, even the veteran does not assert that he has residuals 
of the 
in-service upper respiratory infection, Osgood-Schlatter's 
disease, costochondritis, eustachian tube dysfunction, 
allergic conjunctivitis, right shoulder muscle strain and 
left fourth finger fracture.  Even assuming his initial 
application for compensation represents an assertion that he 
has these disabilities, such an assertion may not be 
considered competent evidence of a current disability.  The 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have an upper respiratory infection, 
residuals of a fracture of the left fourth finger, Osgood-
Schlatter's disease, costochondritis, eustachian tube 
dysfunction, allergic conjunctivitis, a right shoulder muscle 
strain and bilateral ear swelling.  Based on these findings 
the Board concludes that these disabilities were not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  None of these claims is in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claims, they 
must be denied.

B.  Claims for Higher Initial Evaluations 

The veteran seeks higher initial evaluations for cervical 
spine and right ankle disabilities, headaches, hemorrhoids 
and keloid scars on his chest.  He asserts that the initial 
noncompensable evaluations assigned these disabilities do not 
accurately reflect the severity of associated symptomatology.  
He points out that he served for 25 years in the Army and, as 
such, should have his disabilities rated higher.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

1.  Cervical Spine Disability 

The RO has evaluated the veteran's cervical spine disability 
as noncompensably (0 percent) disabling pursuant to 
Diagnostic Code (DC) 5237, which governs ratings of cervical 
sprains.  

All diseases and injuries of the spine other than 
intervertebral disc syndrome are to be evaluated under the 
general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008)).  

According to the general rating formula, a 10 percent 
evaluation is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assignable for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assignable 
for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 10 percent 
evaluation is assignable for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is assignable for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is assignable for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is assignable for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5243 (2008).  For purposes 
of evaluations under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 
(1) (2008).

Bas5ed on these criteria, the evidence establishes that the 
veteran's cervical spine disability picture does not more 
nearly approximate the criteria for a higher initial 
evaluation.    

During service, the veteran reported and received treatment 
for neck pain.  Following discharge, he did not seek 
treatment for neck pain or any other cervical spine 
complaint.  He did, however, undergo a VA examination of his 
cervical spine.  On that date in November 2005, he reported 
non-radiating neck pain on the left in the morning.  He 
indicated that he experienced such pain thrice yearly, which 
he relieved with over-the-counter medication.  He further 
indicated that he did not have flare-ups of the pain and that 
the pain did not interfere with his functioning.  The 
examiner did not objectively confirm the pain and 
specifically noted full range of motion of the cervical spine 
without pain and no change on repeated testing and 
resistance.  X-rays revealed no abnormalities of the cervical 
spine.   

Since discharge, no objective symptomatology has been 
associated with the veteran's cervical spine disability.  In 
the absence of evidence of such symptomatology, including, at 
a minimum, painful motion, the Board may not assign the 
veteran's cervical spine disability a compensable evaluation 
under DC 5237 or any previously noted regulation.

2.  Headaches

The RO has evaluated the veteran's headaches as 0 percent 
disabling pursuant to DC 8100, which governs ratings of 
migraines.  DC 8100 provides that a 50 percent evaluation is 
assignable for very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent evaluation is assignable for 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent 
evaluation is assignable for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 0 percent evaluation is assignable for less 
frequent attacks.  38 C.F.R. 
§ 4.124a, DC 8100 (2008).

Based on these criteria, the evidence establishes that the 
veteran's headache disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.    

During service, the veteran reported and received treatment 
for headaches on multiple occasions.  Following discharge, he 
did not seek treatment for such headaches.  He did, however, 
undergo a VA examination of his headaches.  On that date in 
November 2005, he reported that he experienced such headaches 
three to four times yearly and that they lasted three to four 
days, but did not interfere with his ability to function.  
The examiner noted no neurological abnormalities and 
diagnosed muscle tension headaches.  

In sum, since discharge, the veteran's headaches have been 
non-prostrating and have manifested, on average, less than 
once every two months.  In the absence of evidence of more 
severe and frequent headaches, the Board may not assign the 
veteran's muscle tension headaches a compensable evaluation 
under DC 8100.  

3.  Hemorrhoids

The RO has evaluated the veteran's hemorrhoids as 0 percent 
disabling pursuant to DC 7336, which governs ratings of 
internal or external hemorrhoids.  DC 7336 provides that a 0 
percent evaluation is assignable for mild or moderate 
hemorrhoids.  A 10 percent evaluation is assignable for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is assignable for hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114, DC 7336 (2008).

Based on these criteria, the evidence establishes that the 
veteran's hemorrhoid disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.    

During service, the veteran reported and received treatment 
for hemorrhoids on multiple occasions.  Following discharge, 
he did not seek treatment for hemorrhoids.  He did, however, 
undergo a VA rectal examination.  On that date in November 
2005, he reported that his hemorrhoids had been less intense 
since service, that he had not had rectal bleeding since 
1999, and that, occasionally, he experienced rectal pain 
lasting two to three days that eased with sitz baths.  He 
also reported that his hemorrhoids were never thrombosed.  
The examiner noted no hemorrhoids on physical evaluation.  

In sum, since discharge, the veteran has had occasional 
rectal pain for two to three days that eases with sitz baths, 
but not large or thrombosed hemorrhoids.  In the absence of 
evidence of more severe and frequent hemorrhoids, the Board 
may not assign the veteran's hemorrhoids a compensable 
evaluation under DC 7336.   

4.  Right Ankle 

The RO has evaluated the veteran's right ankle disability as 
0 percent disabling pursuant to DC 5271.  This DC provides 
that a 10 percent evaluation is assignable for moderate 
limited motion of the ankle.  A 20 percent evaluation is 
assignable for marked limited motion of the ankle.  38 C.F.R. 
§ 4.71a, DC 5271 (2008).  An evaluation of at least 20 
percent is assignable for ankylosis of the ankle.  38 C.F.R. 
§ 4.71a, DC 5270 (2008)  

Based on these criteria, the evidence establishes that the 
veteran's right ankle disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.    

During service, the veteran injured his right ankle, received 
treatment for associated pain, and was placed on a physical 
profile.   Following discharge, he did not seek treatment for 
right ankle pain or any other right ankle complaint.  He did, 
however, undergo a VA examination of his right ankle.  On 
that date in November 2005, he reported flare-ups of right 
ankle pain manifesting every three months, which did not 
affect his ability to function.  The examiner did not 
objectively confirm the pain and specifically noted full 
range of motion of the right ankle and no change on repeated 
testing and resistance.    

Since discharge, no objective symptomatology has been 
associated with the veteran's right ankle disability.  In the 
absence of evidence of such symptomatology, including, at a 
minimum, painful motion, the Board may not assign the 
veteran's right ankle disability a compensable evaluation 
under DC 5271 or any previously noted regulation.

5.  Scars

The RO has evaluated the scars on the veteran's chest as 0 
percent disabling pursuant to DC 7805.  Also applicable to 
this claim are DCs 7801 to 7804.  

During the course of this appeal, effective October 23, 2008, 
VA amended the rating criteria for evaluating skin 
disabilities, which include scars.  67 Fed. Reg. 54708, 54712 
(Sept. 23, 2008).  These amendments, which affect the 
aforementioned DCs, apply only to claims received on or after 
October 23, 2008, not to the veteran's claim in this case.  

Under the criteria applicable to the veteran's claim, scars, 
other than of the head, face, or neck, which are deep or 
cause limited motion, are to be rated under DC 7801.  DC 7801 
provides that a 10 percent evaluation is assignable for such 
scars when the area or areas exceed 6 square inches (39 sq. 
cm.).  A 20 percent evaluation is assignable when the area or 
areas exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 
4.118, DC 7801 (2008).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801, Note (1), (2) (2008).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2008).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2008).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2008).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2008).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

Based on these criteria, the evidence establishes that the 
veteran's scar disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.    

During service, the veteran was scratched on the chest, an 
injury that resulted in the development of three keloid 
scars.  These scars necessitated treatment, including steroid 
injections.  Following discharge, the veteran did not seek 
treatment for these scars.  He did, however, undergo a VA 
examination thereof.  On that date in November 2005, he 
reported that he experienced pruritis on a daily basis 
secondary to such scars, but no other symptoms.  The examiner 
noted three scars measuring 6.5 by 1.3 centimeters, 4 by 2 
centimeters, and 3 by 1 centimeter, all with 2 to 3 
millimeter elevations.  He further noted that the scars had 
the same coloration as surrounding tissue, were not visible, 
did not involve deep adherence, affected less than 1 percent 
of the total body and caused no pain on palpation.    

In sum, the veteran's scars involve an area measuring less 
than 39 square centimeters, are asymptomatic and cause no 
functional loss.  In the absence of evidence of deeper scars 
affecting a larger area, or causing limitation of motion or 
functional loss, the Board may not assign such scars a 
compensable evaluation under any DC pertinent to ratings of 
scars.  

6.  Conclusion

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to higher initial evaluations 
for cervical spine and right ankle disabilities, headaches, 
hemorrhoids and keloid scars on the chest are not met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2008).  The Board also considered the benefit-of-
the-doubt rule; however, because the preponderance of the 
evidence is against each claim, the rule is not for 
application.  


ORDER

Service connection for an upper respiratory infection is 
denied.  

Service connection for residuals of a fracture, left fourth 
finger, is denied.

Service connection for Osgood-Schlatter's disease is denied.

Service connection for costochondritis is denied.
  
Service connection for eustachian tube dysfunction is denied.  

Service connection for allergic conjunctivitis is denied.  

Service connection for a right shoulder muscle strain is 
denied.

Service connection for bilateral ear swelling is denied.

An initial compensable evaluation for a cervical spine strain 
is denied.  

An initial compensable evaluation for muscle tension 
headaches is denied.  

An initial compensable evaluation for hemorrhoids is denied.  

An initial compensable evaluation for a right ankle strain is 
denied.  

An initial compensable evaluation for keloid scars on the 
chest is denied.  


REMAND

The veteran claims entitlement to initial compensable 
evaluations for right patellar tendonitis, degenerative joint 
disease, left knee and lumbar spine, and left and right wrist 
strains and entitlement to a 10 percent evaluation for 
multiple noncompensable service-connected disabilities.  
Additional action is necessary before the Board decides these 
claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, 
proceeding in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
exa
min
ati
ons 
in
support of the claims for initial compensable evaluations for 
rig
ht 
pat
ell
ar
tendonitis, degenerative joint disease, left knee and lumbar 
spi
ne, 
and 
lef
t 
and 
rig
ht
wrist strains are necessary.  The RO afforded the veteran a 
VA 
gen
era
l 
med
ica
l
examination during the course of this appeal, but the report 
of 
thi
s 
exa
min
ati
on 
is
inadequate to decide these claims.  Therein, the veteran 
rep
ort
ed 
pai
n 
in 
mul
tip
le
joints and bilateral tingling in the fingers, the latter of 
whi
ch 
all
ege
dly 
nec
ess
ita
ted
the use of a brace.  He also reported flare-ups of knee pain.  
The 
exa
min
er 
not
ed
positive Phalens and Tinels signs on examination of the 
vet
era
n's 
wri
sts 
and
degenerative joint disease on examination of his knees and 
low 
bac
k.  
He 
did 
not
,
however, note the symptomatology attributable to these 
abn
orm
ali
tie
s, 
or 
con
fir
m
whether the veteran had a neurological disorder of the wrists 
man
ife
ste
d 
by 
tin
gli
ng
fingers.  In addition, the examiner did not discuss all of 
the 
cli
nic
al 
mat
ter
s
necessary to decide the veteran's knee and low back claims, 
inc
lud
ing 
whe
the
r 
the
veteran had knee instability and/or pain on motion of the 
kne
es 
and
/or 
bac
k 
and
whether such pain caused additional symptomatology during 
rep
ort
ed 
fla
re-
ups
.  

Given that the claims for initial compensable evaluations for 
rig
ht 
pat
ell
ar 
tendonitis, degenerative joint disease, left knee and lumbar 
spi
ne, 
and 
lef
t 
and 
rig
ht
wrist strains are inextricably intertwined with the claim for 
a 10 percent evaluation for multiple noncompensable service-
connected disabilities, the Board will defer deciding the 
latter claim until the aforementioned development is 
completed.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for initial compensable evaluations for 
bilateral knee disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
arthritis of the knees on x-rays;

b) identify all knee symptomatology, 
including, if appropriate, 
tenderness, pain, limitation of 
motion, instability, subluxation, 
abnormal gait, ankylosis, and nerve 
damage;  

c) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

d) characterize any lateral 
instability or recurrent subluxation 
as slight, moderate or severe; 

e) consider whether the veteran's 
knee symptoms cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) describe the impact of the 
veteran's knee symptoms on his daily 
activities and employability, 
including during flare-ups and on 
repetitive use; and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an initial compensable evaluation for 
a low back disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all lumbar spine 
symptomatology, including, if 
appropriate, pain, limitation of 
motion, muscle spasm, guarding, 
tenderness, abnormal spinal contour, 
abnormal gait, ankylosis, and nerve 
damage;  

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) characterize any limitation of 
motion as slight, moderate or 
severe; 

d) based on x-ray results, 
specifically indicate whether 
the veteran has arthritis of 
the low back; 

e) also indicate whether the veteran 
has disc disease and, if so, 
identify the frequency and duration 
of any incapacitating episodes of 
such disease the veteran suffers 
during a 12 month period;  

f) characterize any disc disease as 
mild, moderate, severe or 
pronounced; 

g) consider whether the veteran's 
lumbar spine symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

h) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

i) describe the impact of the 
veteran's lumbar spine symptoms on 
his daily activities and 
employability, including during 
flare-ups and on repetitive use; and 

j) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for initial compensable evaluations for 
bilateral wrist disabilities.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the veteran has 
a neurological disorder of the 
wrists, which manifests as tingling 
fingers;

b) discuss the significance of the 
positive Phalens and Tinels signs 
shown during the previous VA 
examination;

c) identify all wrist 
symptomatology, including, if 
appropriate, tenderness, pain, 
limitation of motion, ankylosis and 
nerve damage;  

d) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

e) consider whether the veteran's 
wrist symptoms cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) describe the impact of the 
veteran's wrist symptoms on his 
daily activities and employability, 
including during flare-ups and on 
repetitive use; and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Readjudicate the claims being 
remanded.  If any benefit sought is not 
granted, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 


38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


